DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “said top side” in line 2 should read --a top side.--  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (US 4,068,681. McNair hereafter) in view of Cucuzza et al. (US 3,178,116. Cucuzza hereafter).
With respect to claim 1, McNair discloses a stationary fertilizer sprayer assembly (Figs. 1 and 2) being configured to (capable of) spray a fluid fertilizer over a broad area without being held by a user, said assembly comprising: 
a container (14) being comprised of a fluid impermeable material wherein said container is configured to contain a fluid fertilizer (liquified fertilizer or insecticide. Col. 3, line 35-36); 
a base (bottom of supply container 14) being coupled to said container wherein said base is configured to (capable of) rest on a support surface adjacent to an area to be fertilized; and 
a dispensing nozzle (1 and 11) being removably coupled (via screw threads 13) to said container such that said dispensing nozzle is in fluid communication with said container, said dispensing nozzle having a input (at 2) and an output (at 3), said input being fluidly attachable to a water source wherein said dispensing nozzle is configured to receive the water, said dispensing nozzle including a mixture valve (air and float control valve in Figs. 1 and 2), said mixture valve being positioned between said input and said output, said mixture valve being positionable in a mixing position (Figs. 1 and 2) for (capable of) passing air into said container wherein said dispensing nozzle is configured to spray a mixture of the water and the liquid fertilizer, said mixture valve being positionable in an non-mixing position (the instant when air vent 20 is completely sealed) for inhibiting the air from entering said container wherein said dispensing nozzle is configured to spray only water (until the reverse (upward) flow in conduit 12 is achieved. Col. 3, lines 33-35 and Col. 4, lines 24-34).
McNair fails to disclose a base being coupled to said container wherein said base is configured to rest on a support surface adjacent to an area to be fertilized and a plurality of spikes, each of said spikes being extendable through said base to engage the support surface wherein said plurality of spikes is configured to inhibit said container from being displaced on the support surface.
However, Cucuzza teaches a stationary sprayer assembly (Figs. 1-4) being configured to (capable of) spray a fluid over a broad area (Fig. 1) without being held by a user, said assembly comprising: a container (11); a base (bottom flange of pedestal 11) being coupled to said container wherein said base is configured to (capable of) rest on a support surface adjacent to an area to be fertilized; a plurality of spikes (19), each of said spikes being extendable through said base to engage the support surface wherein said plurality of spikes is configured to inhibit said container from being displaced on the support surface (Figs. 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a base with a plurality of spikes, as taught by Cucuzza, to McNair’s sprayer assembly, in order to keep the container in upright position (Col. 1, lines 65-71).
With respect to claim 2, McNair’s stationary fertilizer sprayer assembly modified by Cucuzza’s base and plurality of spikes, McNair further disclose wherein said container has a bottom wall and an outer wall (vertical section of McNair’s container) extending upwardly from a perimeter of said bottom wall, said outer wall having a distal (upper) edge with respect to said bottom wall to define an opening (Fig. 1) into an interior of said container, said outer wall being threaded (screw threads 13) adjacent to said distal edge.
With respect to claim 3, McNair’s stationary fertilizer sprayer assembly modified by Cucuzza’s base and plurality of spikes, Cucuzza further teaches wherein said base has a top surface and a bottom surface, said top surface being attached to (capable of) said bottom wall of said container (of McNair), said base having a diameter being greater than the diameter of said container to define an exposed portion of said top surface, said base having a plurality of apertures (for pins 19) each extending through said top surface and said bottom surface, each of said apertures being positioned on said exposed portion (Figs. 1-4 of Cucuzza).
With respect to claim 4, McNair’s stationary fertilizer sprayer assembly modified by Cucuzza’s base and plurality of spikes, Cucuzza further teaches wherein each of said spikes has a first portion (see Fig. 3 of Cucuzza with additional annotations below) being oriented at an (right) angle with a second portion, said second portion having a distal (lower) end with respect to said first portion, said distal end tapering to a point wherein said distal end is configured to (capable of) penetrate the support surface, said second portion of each of said spikes being extendable through a respective one of said apertures in said base having said first portion of each of said spikes resting upon said top surface to inhibit said base from being lifted from the support surface (Figs. 1-4).
With respect to claim 5, McNair’s stationary fertilizer sprayer assembly modified by Cucuzza’s base and plurality of spikes, McNair further disclose wherein said dispensing nozzle comprises a lid (11) having a top wall and an exterior (peripheral) wall extending downwardly from a perimeter of said top wall, said exterior wall threadably engaging an outer wall of said container having said top wall resting on a distal edge of said container (Figs. 1 and 2 of McNair).
With respect to claim 6, McNair’s stationary fertilizer sprayer assembly modified by Cucuzza’s base and plurality of spikes, McNair further disclose wherein said dispensing nozzle includes a tube (from 2 to 3) having each of said input and said output being associated therewith, said tube having an outer wall extending between said input and said output, said outer wall of said tube being coupled to a top surface of said top wall of said lid (Figs. 1 and 2 of McNair).
With respect to claim 8, McNair’s stationary fertilizer sprayer assembly modified by Cucuzza’s base and plurality of spikes, McNair further disclose wherein said mixture valve is coupled to said top side of said top wall of said lid having said mixture valve being positioned adjacent to said outer wall of said tube, said mixture valve having an inlet portion (top opening of 20) and an outlet portion (lower opening of 20), said outlet portion being in fluid communication with an interior of said container, said input portion being exposed to ambient air.
With respect to claim 9, McNair’s stationary fertilizer sprayer assembly modified by Cucuzza’s base and plurality of spikes, McNair further disclose wherein: said mixture valve passes air into said container when said mixture valve is positioned in said mixing position; and said mixture valve inhibits the air from entering said container when said mixture valve is in said non-mixing position (the instant when air vent 20 is completely sealed. Col. 3, lines 33-35 and Col. 4, lines 24-34).
With respect to claim 10, McNair’s stationary fertilizer sprayer assembly modified by Cucuzza’s base and plurality of spikes, McNair further disclose the assembly further comprising a mixture pipe (12 and tube space below 9) being fluid coupled to said lid, said mixture pipe extending upwardly into an interior of said tube and downwardly into said container when said lid is coupled to said container, said mixture pipe being positioned between said mixture valve and said output of said tube wherein said mixture pipe is configured to pass the fluid fertilizer into said tube for spraying the mixture of fluid fertilizer and water.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McNair in view of Cucuzza and further in view of Gunlock (US 4,913,356).
With respect to claim 7, McNair and Cucuzza disclose the stationary fertilizer sprayer assembly as in claim 6 except for wherein said dispensing nozzle comprises a shut off valve being movably integrated into said tube, said shut off valve being positionable between an open position and an off position, said shut off valve being positioned adjacent to said input, said shut off valve inhibiting the water from passing therethrough when said shut off valve is in said closed position wherein said shut off valve is configured to inhibit the water from passing outwardly through said output, said shut off valve facilitating the water to pass therethrough when said shut off valve is in said open position wherein said shut off valve is configured to facilitate the water to pass through said tube.
However, Gunlock teaches a stationary fertilizer sprayer assembly (Figs. 1-7) being configured to (capable of) spray a fluid fertilizer over a broad area without being held by a user, said assembly comprising: a container (jar or cannister 10) being comprised of a fluid impermeable material wherein said container is configured to contain a fluid fertilizer; and a dispensing nozzle (Figs. 2 and 6) being removably coupled (via threads 14 and 15) to said container such that said dispensing nozzle is in fluid communication with said container, said dispensing nozzle having a input (at 21) and an output (at 38), said input being fluidly attachable to a water source (via 20) wherein said dispensing nozzle is configured to receive the water. Gunlock further teach wherein said dispensing nozzle comprises a shut off valve (30, 31, 32 and 27) being movably integrated into said tube, said shut off valve being positionable between an open position (Fig. 2) and an off position (Fig. 4), said shut off valve being positioned adjacent to said input, said shut off valve inhibiting the water from passing therethrough when said shut off valve is in said closed position wherein said shut off valve is configured to inhibit the water from passing outwardly through said output, said shut off valve facilitating the water to pass therethrough when said shut off valve is in said open position wherein said shut off valve is configured to facilitate the water to pass through said tube.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a shut off valve, as taught by Gunlock, to McNair’s sprayer assembly, in order to open and shut off the spraying operation (Col. 2, lines 54-61 and Col. 3, lines 9-16).
With respect to claim 11, McNair discloses a stationary fertilizer sprayer assembly (Figs. 1 and 2) being configured to (capable of) spray a fluid fertilizer over a broad area without being held by a user, said assembly comprising: 
a container (14) being comprised of a fluid impermeable material wherein said container is configured to contain a fluid fertilizer (liquified fertilizer or insecticide. Col. 3, line 35-36); said container having a bottom wall and an outer wall (vertical section of McNair’s container) extending upwardly from a perimeter of said bottom wall, said outer wall having a distal (upper) edge with respect to said bottom wall to define an opening (Fig. 1) into an interior of said container, said outer wall being threaded (screw threads 13) adjacent to said distal edge;
a base (bottom of supply container 14) being coupled to said container wherein said base is configured to (capable of) rest on a support surface adjacent to an area to be fertilized; and 
a dispensing nozzle (1 and 11) being removably coupled (via screw threads 13) to said container such that said dispensing nozzle is in fluid communication with said container, said dispensing nozzle having a input (at 2) and an output (at 3), said input being fluidly attachable to a water source wherein said dispensing nozzle is configured to receive the water, said dispensing nozzle including a mixture valve (air and float control valve in Figs. 1 and 2), said mixture valve being positioned between said input and said output, said mixture valve being positionable in a mixing position (Figs. 1 and 2) for (capable of) passing air into said container wherein said dispensing nozzle is configured to spray a mixture of the water and the liquid fertilizer, said mixture valve being positionable in an non-mixing position (the instant when air vent 20 is completely sealed) for inhibiting the air from entering said container wherein said dispensing nozzle is configured to spray only water (until the reverse (upward) flow in conduit 12 is achieved. Col. 3, lines 33-35 and Col. 4, lines 24-34), said dispensing nozzle comprising: 
a lid (11) having a top wall and an exterior (peripheral) wall extending downwardly from a perimeter of said top wall, said exterior wall threadably engaging an outer wall of said container having said top wall resting on a distal edge of said container; 
a tube (from 2 to 3) having each of said input and said output being associated therewith, said tube having an outer wall extending between said input and said output, said outer wall of said tube being coupled to a top surface of said top wall of said lid; 
wherein said mixture valve is coupled to said top side of said top wall of said lid having said mixture valve being positioned adjacent to said outer wall of said tube, said mixture valve having an inlet portion (top opening of 20) and an outlet portion (lower opening of 20), said outlet portion being in fluid communication with an interior of said container, said input portion being exposed to ambient air, said mixture valve passing air into said container when said mixture valve is positioned in said mixing position, said mixture valve inhibiting the air from entering said container when said mixture valve is in said non-mixing position (the instant when air vent 20 is completely sealed. Col. 3, lines 33-35 and Col. 4, lines 24-34); and 
a mixture pipe (12 and tube space below 9) being fluid coupled to said lid, said mixture pipe extending upwardly into an interior of said tube and downwardly into said container when said lid is coupled to said container, said mixture having suction being induced therein by water passing across said mixture pipe, said mixture pipe being positioned between said mixture valve and said output of said tube wherein said mixture pipe is configured to pass the fluid fertilizer into said tube for spraying the mixture of fluid fertilizer and water, the water passing across said mixture pipe induces a suction to draw the liquid fertilizer upwardly through said mixture pipe, said mixing valve completing the circuit for air flow when said mixture valve is in the mixing position to facilitate the liquid fertilizer to rise through the mixture pipe and mix with the water.
McNair fails to disclose a base being coupled to said container wherein said base is configured to rest on a support surface adjacent to an area to be fertilized, said base having a top surface and a bottom surface, said top surface being attached to said bottom wall of said container, said base having a diameter being greater than the diameter of said container to define an exposed portion of said top surface, said base having a plurality of apertures (for pins 19) each extending through said top surface and said bottom surface, each of said apertures being positioned on said exposed portion and a plurality of spikes, each of said spikes being extendable through said base to engage the support surface wherein said plurality of spikes is configured to inhibit said container from being displaced on the support surface, each of said spikes having a first portion being oriented at an angle with a second portion, said second portion having a distal end with respect to said first portion, said distal end tapering to a point wherein said distal end is configured to penetrate the support surface, said second portion of each of said spikes being extendable through a respective one of said apertures in said base having said first portion of each of said spikes resting upon said top surface to inhibit said base from being lifted from the support surface.
However, Cucuzza teaches a stationary sprayer assembly (Figs. 1-4) being configured to (capable of) spray a fluid over a broad area (Fig. 1) without being held by a user, said assembly comprising: a container (11); a base (bottom flange of pedestal 11) being coupled to said container wherein said base is configured to (capable of) rest on a support surface adjacent to an area to be fertilized; said base having a top surface and a bottom surface, said top surface being attached to said bottom wall of said container, said base having a diameter being greater than the diameter of said container to define an exposed portion of said top surface, said base having a plurality of apertures (for pins 19) each extending through said top surface and said bottom surface, each of said apertures being positioned on said exposed portion and a plurality of spikes (19), each of said spikes being extendable through said base to engage the support surface wherein said plurality of spikes is configured to inhibit said container from being displaced on the support surface (Figs. 1-4), each of said spikes having a first portion (see Fig. 3 of Cucuzza with additional annotations below) being oriented at an (right) angle with a second portion, said second portion having a distal (lower) end with respect to said first portion, said distal end tapering to a point wherein said distal end is configured to (capable of) penetrate the support surface, said second portion of each of said spikes being extendable through a respective one of said apertures in said base having said first portion of each of said spikes resting upon said top surface to inhibit said base from being lifted from the support surface (Figs. 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a base with a plurality of spikes, as taught by Cucuzza, to McNair’s sprayer assembly, in order to keep the container in upright position (Col. 1, lines 65-71).
McNair also fails to disclose a shut off valve being movably integrated into said tube, said shut off valve being positionable between an open position and an off position, said shut off valve being positioned adjacent to said input, said shut off valve inhibiting the water from passing therethrough when said shut off valve is in said closed position wherein said shut off valve is configured to inhibit the water from passing outwardly through said output, said shut off valve facilitating the water to pass therethrough when said shut off valve is in said open position wherein said shut off valve is configured to facilitate the water to pass through said tube.
However, Gunlock teaches a stationary fertilizer sprayer assembly (Figs. 1-7) being configured to (capable of) spray a fluid fertilizer over a broad area without being held by a user, said assembly comprising: a container (jar or cannister 10) being comprised of a fluid impermeable material wherein said container is configured to contain a fluid fertilizer; and a dispensing nozzle (Figs. 2 and 6) being removably coupled (via threads 14 and 15) to said container such that said dispensing nozzle is in fluid communication with said container, said dispensing nozzle having a input (at 21) and an output (at 38), said input being fluidly attachable to a water source (via 20) wherein said dispensing nozzle is configured to receive the water. Gunlock further teach wherein said dispensing nozzle comprises a shut off valve (30, 31, 32 and 27) being movably integrated into said tube, said shut off valve being positionable between an open position (Fig. 2) and an off position (Fig. 4), said shut off valve being positioned adjacent to said input, said shut off valve inhibiting the water from passing therethrough when said shut off valve is in said closed position wherein said shut off valve is configured to inhibit the water from passing outwardly through said output, said shut off valve facilitating the water to pass therethrough when said shut off valve is in said open position wherein said shut off valve is configured to facilitate the water to pass through said tube.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a shut off valve, as taught by Gunlock, to McNair’s sprayer assembly, in order to open and shut off the spraying operation (Col. 2, lines 54-61 and Col. 3, lines 9-16).

    PNG
    media_image1.png
    423
    524
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a sprayer: Peters, Wenzel and Sellati.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 19, 2022